DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims

The following claim(s) is/are pending in this office action: 1, 5-6, 8-11, 15-16 and 18-20

The following claim(s) is/are amended: 1, 5, 6, 8, 11, 15, 16, 18 and 20

The following claim(s) is/are new: N/A

The following claim(s) is/are cancelled: 2,4,12 and 14

Response to Arguments
Claim Rejections - 35 USC § 101
Applicant’s arguments, see pages 12-14, filed 04/29/2021, with respect to 35 USC § 101 have been fully considered and are persuasive. The addition of creating a confidence level based on the combination of support degree and degree of similarity makes the claim unable to be done in the human mind. In addition, page 14 expanded on the accuracy of recommended movies with this method. This shows an improvement in the technology.   

Claim Rejections - 35 USC § 103
Applicant’s arguments, see page 16 with respect to the rejection of claim 1 under Zhao and Amer and in combination of Lin from Claim 4 have been fully considered. However, the Examiner respectfully disagrees. 
Zhao and Lin teaches the confidence level based on the combination of the support degree and the rating similarity.  Zhao teaches the user similarity score based on the combination of directional content similarity coefficient and the popularity score. Lin’s rating similarity is substituted into the popularity score. Zhao’s directional content similarity coefficient is mapped to the support degree. Lin’s 
Independent claims 11 and 20 have been amended similarity. Therefore, the rejection parallels claim 1.
Applicant’s arguments with respect to claims 5-6, 9, 10, 15-16 and 19 have been considered but are not persuasive.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 1, 5, 6, 9, 11, 15, 16, 19, and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zhen Zhao (US 20160154887 A1) hereinafter Zhao in further view of Sihem Amer-Yahia et al. (US 20110179019 A1) hereinafter Amer, and further in view of Chenxi Lin et al. (US20070239554A1) hereinafter Lin.
Regarding Claim 1, 
Zhao teaches 
A media content recommendation method, comprising: 
receiving, by processing circuitry (Fig. 2 element 201 and Para. [0024]), rating records of a plurality of users for a plurality of media contents (Para. [0032], discloses users with “similar content consumption history” further limited by user ratings.), the rating records including rating values ([Abstract] and Para. [0032], discloses a record of what content items have been watched by the user.) provided by the plurality of users for the media contents, the plurality of users including a first user ([Abstract], discloses requesting user as first user) and a plurality of second users ([Abstract]), discloses identified user or sampled user);
 for each combination of the first user and a respective one of the plurality of second users (Para.[0036] discloses calculating the directional content similarity coefficient with the requesting user with respect to a second user(s) indicating that the calculations are done for first user and multiple second users): 
determining a first number of the media contents from the media contents rated by both the first user and the respective one of the second users according to the rating records, 
determining, according to the rating records, a second number of the media contents that have been rated by the first user; (Para. [0035-0036], discloses the directional content similarity coefficient may be based on a ratio of the number of programs in common between two users, mapped as the first number and the total number of programs consumed by each respective user, mapped as the second number); and 
determining a support degree (Para. [0035], discloses directional content similarity coefficient) of the first user for the respective one of the second users according to the first number and the second number; 
determining, by the processing circuitry, a confidence level ([Abstract], discloses degree of similarity and Para.[0042] discloses a user similarity coefficient or user similarity score) of the first user for each of the second users based on a combination of: 
the support degrees of the first user for the respective one of the second users, and([Abstract] and Fig. 3A elements 302-308 and 3B, discloses creating a user similarity score for each identified user based on the number of content items consumed by the requesting user and sample user. Para. [0042], discloses that the user similarity score is calculated by the ratio of directional content similarity coefficient to the popularity score.)
a rating similarity (popularity score);
selecting a subset of the confidence levels satisfying a predetermined condition from the determined confidence levels of the first user for the second users, the subset of the confidence levels being associated with a subset of the second users; (Para. [0067], discloses "ranked users in descending order of similarity scores or other metrics". Although there are no set numbers of how many is in one subset, the ranking creates enough distinction between high similarity and low similarity in users.) and 3Application No. 15/929,122 
Reply to Office Action of November 3, 2020determining a recommended media content to be provided to the first user from the media contents that have been rated by the subset of the second users. (Fig. 3A element 328-330 and Para. [0068], discloses "the system may generate a content recommendation for User 1 based at least in part on the content consumption history of User 2". User 1 is the requesting user and User 2 is the sampled user that had the highest user similarity score.)
However, Zhao does not teach a rating value difference between the rating value provided by the first user and the rating value provided by the respective one of the second users corresponding to each of the first number of media contents being within a predetermined rating value difference range; 
a rating similarity representing a degree of similarity between the rating values of the respective one of the second users and the rating values of the first user for a first subset 2Application No. 15/929,122Reply to Office Action of January 29, 2021, and Advisory Action of April 7, 2021of the media contents that have been rated by both the respective one of the second users and the first user;
Amer teaches 
a rating value difference between the rating value provided by the first user and the rating value provided by the respective one of the second users corresponding to each of the first number of media contents being within a predetermined rating value difference range; (Amer, Para.[0071] discloses a Jaccard distance between items rated similarly within a rating distance of 2 on a 0-5 scale. The rating value difference between User u and User u’ is shown by subtracting the two ratings rating(u, i) – rating(u’, i). It is then being compared to the predetermined rating value difference range which is 2 in this case. If it is in the range, it will be considered in the similarity equation.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Amer’s SYSTEM AND METHOD FOR FINDING UNEXPECTED, BUT RELEVANT CONTENT IN AN INFORMATION RETRIEVAL SYSTEM and Zhao’s Content Recommendation with a motivation to improve relevance of search results by recommendation systems. (Amer Para. [0002]).
However, Zhao and Amer does not teach
a rating similarity representing a degree of similarity between the rating values of the respective one of the second users and the rating values of the first user for a first subset 2Application No. 15/929,122Reply to Office Action of January 29, 2021, and Advisory Action of April 7, 2021of the media contents that have been rated by both the respective one of the second users and the first user;
Lin teaches
a rating similarity representing a degree of similarity between the rating values of the respective one of the second users and the rating values of the first user for a first subset 2Application No. 15/929,122Reply to Office Action of January 29, 2021, and Advisory Action of April 7, 2021of the media contents that have been rated by both the respective one of the second users and the first user (Lin Para.[0037] discloses using the Pearson correlation-coefficient to determine similarity. This equation uses rating values of the first subset of media contents that have been rated by both the first user and second user. The first user is user u and the second user is user u’. User u is compared to the respective user u’ where there is a plurality of u’.);
By using Zhao’s equation for user similarity score and substituting the popularity score with Lin’s similarity equation, the confidence level limitation is meet. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lin’s Cluster-based Scalable Collaborative Filtering in combination with Amer’s SYSTEM AND METHOD FOR FINDING UNEXPECTED, BUT RELEVANT CONTENT IN AN INFORMATION RETRIEVAL SYSTEM and Zhao’s Content Recommendation with a motivation to predict what is a close match to an active user's request for information based on results or ratings of similar requests by like-minded users (Lin Para. [0002]).

Regarding Claim 5, the combination of Zhao, Amer, and Lin teaches the method of claim 1.
	Zhao and Amer does not teach further comprising: determining, according to the rating records, the first subset of the media contents that have been rated by both the respective one of the second users and the first user; calculating, according to the rating records, a first average rating value of the rating values for the first subset of the media contents that has been rated by the first user and a4Application No. 15/929,122 Reply to Office Action of November 3, 2020second average rating value of the rating values for the first subset of the media contents that has been rated by the respective one of the second users; and calculating the rating similarity between the respective one of the second users and the first user according to the rating values provided by the respective one of the second users and the first user for the first subset of the media contents, and the first and second average rating values.
 Lin teaches further comprising: determining, according to the rating records, the first subset of the media contents that have been rated by both the respective one of the second users and the first user (Lin Para. [0037], discloses items that are rated by both users are compared. User u is first user and user u' is second user.); 
calculating, according to the rating records, a first average rating value of the rating values for the first subset of the media contents that has been rated by the first user (Lin Para. [0037], discloses average user rating is subtracted from the user's rating for a particular item t, Ru for user 1 and                         
                            
                                
                                    R
                                    u
                                
                                -
                            
                        
                     is average user rating for first user) and a second average rating value of the rating values for the first subset of the media contents that has been rated by the respective  one of the second users (Lin Para. [0037], discloses average user rating is subtracted from the user's rating for a particular item t, Ru' for user 2 and                         
                            
                                
                                    R
                                    u
                                    '
                                
                                -
                            
                        
                     is average user rating for second user); and 
calculating the rating similarity between the respective one of the second users and the first user according to the rating values provided by the respective one of the second users and the first user for the first subset of the media contents (Lin Para. [0037], discloses Ru(t) as User 1 rating value and Ru’(t) as User 2 rating value) and the first and second average rating values (Lin Para. [0037], discloses Pearson correlation-coefficient similarity formula).

Regarding Claim 6, combination of Zhao, Amer, and Lin teaches the method of claim 5.
 Zhao and Amer does not teach wherein the rating similarity between the respective one of the second users and the first user is calculated by using the following formula: wherein Sim(uk, uj) represents the rating similarity between the first user represented by uk and the respective one of the second users represented by uj, Ikj represents the first subset of the media contents that has been rated by both the first user uk and the second user uj, i represents a media content in the first subset of themedia the media contents, wk, represents the rating value provided by the first user uk for the media content i, wj,, represents the rating value provided by the respective one of the second users uj for the media content i, uk represents the first average rating value, and uj represents the second average rating value.
Lin teaches wherein the rating similarity between the respective one of the second users and the first user is calculated by using the following formula (Lin Para. [0037] Pearson correlation-coefficient formula similarity formula): 
wherein Sim(uk, uj) represents the rating similarity between the first user represented by uk and the respective  one of the second users represented by uj (Lin Para.[0037] U is first user, U' is second user),
Ikj represents the first subset of the media contents that has been rated by first user uk and the second user uj (Lin Para.[0037], items that are rated by both user u and user u' are compared),
i represents a media content in the first subset of the media contents (Lin Para.[0037], t is the particular item) , wki represents the rating value provided by the first user uk for the media content i (Lin Para.[0037], discloses the rating value of item t in User 1 is Ru(t)), wji represents the rating value provided by the respective one of the second users uj for the media content i (Lin Para.[0037], discloses the rating value of item t in User 2 is Ru'(t)), uk represents the first average rating value (Lin Para.[0037], discloses                         
                            
                                
                                    R
                                    u
                                
                                -
                            
                        
                     as the average rating value for User 1) and uj represents the second average rating value (Lin Para.[0037], discloses                         
                            
                                
                                    R
                                    u
                                
                                -
                            
                        
                     as the average rating value for User 2).
Regarding Claim 9, the combination of Zhao, Amer, and Lin teaches The method according to claim 1.
Zhao teaches wherein the determining the recommended media content comprises: selecting a second subset of the media contents that have not been accessed by the first user from the media contents that have been rated by the subset of the second users (Para.[0067], discloses the system may process content items that have not been previously consumed by the requesting user. ); 
determining recommendation degrees (Para. [0067], discloses "match" percentages which help rank the second users) of the media contents according to the rating values provided by the subset of the second users for the media contents in the second subset of the media contents; and 
selecting a media content from the second subset of the media contents having a recommendation degree satisfying a predetermined condition as the recommended media content for the first user (Fig. 4E, discloses the content recommendations box showed to the first user.).

Regarding Claim 11, Zhao teaches An apparatus for media content recommendation, comprising processing circuitry (Fig. 2 element 201 and Para. [0024]) configured to: 
receive rating records of a plurality of users for a plurality of media contents (Para. [0032], discloses users with “similar content consumption history” further limited by user ratings.), the rating records including rating values ([Abstract] and Para. [0032], discloses a record of what content items have been watched by the user.) provided by the plurality of users for the media contents, the plurality of users including a first user ([Abstract], discloses requesting user as first user) and a plurality of second users ([Abstract]), discloses identified user or sampled user);
 for each combination of the first user and a respective one of the plurality of second users (Para.[0036] discloses calculating the directional content similarity coefficient with the requesting user with respect to a second user(s) indicating that the calculations are done for first user and multiple second users): 
determine a first number of the media contents from the media contents rated by both the first user and the respective one of the second users according to the rating records, 
determine, according to the rating records, a second number of the media contents that have been rated by the first user; (Para. [0035-0036], discloses the directional content similarity coefficient may be based on a ratio of the number of programs in common between two users, mapped as the first number and the total number of programs consumed by each respective user, mapped as the second number); 
determine a support degree (Para. [0035], discloses directional content similarity coefficient) of the first user for the respective one of the second users according to the first number and the second number; 
determine a confidence level ([Abstract], discloses degree of similarity and Para.[0042] discloses a user similarity coefficient or user similarity score) of the first user for each of the second users based on a combination of: 
 the support degrees of the first user for the respective one of the second users, and ([Abstract] and Fig. 3A elements 302-308 and 3B, discloses creating a user similarity score for each identified user based on the number of content items consumed by the requesting user and sample user. Para. [0042], discloses that the user similarity score is calculated by the ratio of directional content similarity coefficient to the popularity score); 
a rating similarity (popularity score);
select a subset of the confidence levels satisfying a predetermined condition from the determined confidence levels of the first user for the second users, the subset of the confidence levels being associated with a subset of the second users; (Para. [0067], discloses "ranked users in descending order of similarity scores or other metrics". Although there are no set numbers of how many is in one subset, the ranking creates enough distinction between high similarity and low similarity in users.) and 3Application No. 15/929,122 
Reply to Office Action of November 3, 2020determine a recommended media content to be provided to the first user from the media contents that have been rated by the subset of the second users. (Fig. 3A element 328-330 and Para. [0068], discloses "the system may generate a content recommendation for User 1 based at least in part on the content consumption history of User 2". User 1 is the requesting user and User 2 is the sampled user that had the highest user similarity score.)
However, Zhao does not teach a rating value difference between the rating value provided by the first user and the rating value provided by the respective one of the second users corresponding to each of the first number of media contents being within a predetermined rating value difference range; 
a rating similarity representing a degree of similarity between the rating values of the respective one of the second users and the rating values of the first user for a first subset 2Application No. 15/929,122Reply to Office Action of January 29, 2021, and Advisory Action of April 7, 2021of the media contents that have been rated by both the respective one of the second users and the first user;
Amer teaches a rating value difference between the rating value provided by the first user and the rating value provided by the respective one of the second users corresponding to each of the first number of media contents being within a predetermined rating value difference range; (Amer, Para.[0071] discloses a Jaccard distance between items rated similarly within a rating distance of 2 on a 0-5 scale. The rating value difference between User u and User u’ is shown by subtracting the two ratings rating(u, i) – rating(u’, i). It is then being compared to the predetermined rating value difference range which is 2 in this case. If it is in the range, it will be considered in the similarity equation.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Amer’s SYSTEM AND METHOD FOR FINDING UNEXPECTED, BUT RELEVANT CONTENT IN AN INFORMATION RETRIEVAL SYSTEM and Zhao’s Content Recommendation with a motivation to improve relevance of search results by recommendation systems. (Amer Para. [0002]).
However, Zhao and Amer does not teach
a rating similarity representing a degree of similarity between the rating values of the respective one of the second users and the rating values of the first user for a first subset 2Application No. 15/929,122Reply to Office Action of January 29, 2021, and Advisory Action of April 7, 2021of the media contents that have been rated by both the respective one of the second users and the first user;
Lin teaches
a rating similarity representing a degree of similarity between the rating values of the respective one of the second users and the rating values of the first user for a first subset 2Application No. 15/929,122Reply to Office Action of January 29, 2021, and Advisory Action of April 7, 2021of the media contents that have been rated by both the respective one of the second users and the first user (Lin Para.[0037] discloses using the Pearson correlation-coefficient to determine similarity. This equation uses rating values of the first subset of media contents that have been rated by both the first user and second user. The first user is user u and the second user is user u’. User u is compared to the respective user u’ where there is a plurality of u’.);
By using Zhao’s equation for user similarity score and substituting the popularity score with Lin’s similarity equation, the confidence level limitation is meet. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lin’s Cluster-based Scalable Collaborative Filtering in combination with Amer’s SYSTEM AND METHOD FOR FINDING UNEXPECTED, BUT RELEVANT CONTENT IN AN INFORMATION RETRIEVAL SYSTEM and Zhao’s Content Recommendation with a motivation to predict what is a close match to an active user's request for information based on results or ratings of similar requests by like-minded users (Lin Para. [0002]).

Regarding Claim 15, the combination of Zhao, Amer, and Lin teaches the The apparatus according to claim 11.
	Zhao and Amer does not teach wherein the processing circuitry is further configured to: determine, according to the rating records, a first subset of the media contents that have been rated by both the respective one of the second users and the first user; calculate, according to the rating records, a first average rating value of the rating values for the first subset of the media contents that has been rated by the first user and a 8Application No. 15/929,122 Reply to Office Action of November 3, 2020second average rating value of the rating values for the first subset of the media contents that has been rated by the respective one of the second users; and calculate the rating similarity between the respective one of the second users and the first user according to the rating values provided by the respective one of the second users and the first user for the first subset of the media contents, and the first and second average rating values. 
Lin determine, according to the rating records, a first subset of the media contents that have been rated by both the respective one of the second users and the first user (Lin Para. [0037], discloses items that are rated by both users are compared. User u is first user and user u' is second user.); 
calculate, according to the rating records, a first average rating value of the rating values for the first subset of the media contents that has been rated by the first user (Lin Para. [0037], discloses average user rating is subtracted from the user's rating for a particular item t, Ru for user 1 and                         
                            
                                
                                    R
                                    u
                                
                                -
                            
                        
                     is average user rating for first user) and a second average rating value of the rating values for the first subset of the media contents that has been rated by the respective  one of the second users (Lin Para. [0037], discloses average user rating is subtracted from the user's rating for a particular item t, Ru' for user 2 and                         
                            
                                
                                    R
                                    u
                                    '
                                
                                -
                            
                        
                     is average user rating for second user); and 
calculate the rating similarity between the respective one of the second users and the first user according to the rating values provided by the respective one of the second users and the first user for the first subset of the media contents (Lin Para. [0037], discloses Ru(t) as User 1 rating value and Ru’(t) as User 2 rating value) and the first and second average rating values (Lin Para. [0037], discloses Pearson correlation-coefficient similarity formula).

Regarding Claim 16, combination of Zhao, Amer, and Lin teaches the The apparatus according to claim 15.
 Zhao and Amer does not teach wherein the rating similarity between the respective one of the second users and the first user is calculated by using the following formula :wherein Sim(uk, uj) represents the rating similarity between the first user represented by uk and the respective one of the second users represented by uj, Ikj represents the first subset of the media contents that has been rated by both the first user uk and the second user uj, i represents a media content in the first subset of the media the media contents, wk, represents the rating value provided by the first user uk for the media content i, wj,, represents the rating value provided by the respective one of the second users uj for the media content i, uk represents the first average rating value, and ui represents the second average rating value.
Lin teaches wherein the rating similarity between the respective one of the second users and the first user is calculated by using the following formula (Lin Para. [0037] Pearson correlation-coefficient formula similarity formula): 
wherein Sim(uk, uj) represents the rating similarity between the first user represented by uk and the respective  one of the second users represented by uj (Lin Para.[0037] U is first user, U' is second user),
Ikj represents the first subset of the media contents that has been rated by the first user uk and the second user uj (Lin Para.[0037], items that are rated by both user u and user u' are compared),
i represents a media content in the first subset of the media contents (Lin Para.[0037], t is the particular item) , wki represents the rating value provided by the first user uk for the media content i (Lin Para.[0037], discloses the rating value of item t in User 1 is Ru(t)), wji represents the rating value provided by the respective one of the second users uj for the media content i (Lin Para.[0037], discloses the rating value of item t in User 2 is Ru'(t)), uk represents the first average rating value (Lin Para.[0037], discloses                         
                            
                                
                                    R
                                    u
                                
                                -
                            
                        
                     as the average rating value for User 1) and uj represents the second average rating value (Lin Para.[0037], discloses                         
                            
                                
                                    R
                                    u
                                
                                -
                            
                        
                     as the average rating value for User 2).

Regarding Claim 19, combination of Zhao, Amer, and Lin teaches The apparatus according to claim 11, wherein the processing circuitry is further configured to: select a second subset of the media contents that have not been accessed by the first user from the media contents that have been rated by the subset of the second users (Para. [0067], discloses the system may process content items that have not been previously consumed by the requesting user. );
 determine recommendation degrees (Para. [0067], discloses "match" percentages which help rank the second users) of the media contents according to the rating values provided by the subset of the second users for the media contents in the second subset of the media contents; and 
select a media content from the second subset of the media contents having a recommendation degree satisfying a predetermined condition as the recommended media content for the first user (Fig. 4E, discloses the content recommendations box showed to the first user.).

Regarding Claim 20, Zhao teaches A non-transitory computer-readable medium storing a program executable by a processor (Para. [0022], discloses memory and a processor that performs steps) to perform a method of media content recommendation, the method comprising: 
receiving (Para. [0026], discloses receiving data from servers) rating records of a plurality of users for a plurality of media contents (Para. [0032], discloses users with “similar content consumption history” further limited by user ratings.), the rating records including rating values ([Abstract] and Para. [0032], discloses a record of what content items have been watched by the user.) provided by the plurality of users for the media contents, the plurality of users including a first user ([Abstract], discloses requesting user as first user) and a plurality of second users ([Abstract]), discloses identified user or sampled user);
 for each combination of the first user and a respective one of the plurality of second users (Para.[0036] discloses calculating the directional content similarity coefficient with the requesting user with respect to a second user(s) indicating that the calculations are done for first user and multiple second users): 
determining a first number of the media contents from the media contents rated by both the first user and the respective one of the second users according to the rating records, 
determining, according to the rating records, a second number of the media contents that have been rated by the first user; (Para. [0035-0036], discloses the directional content similarity coefficient may be based on a ratio of the number of programs in common between two users, mapped as the first number and the total number of programs consumed by each respective user, mapped as the second number); and 
determining a support degree (Para. [0035], discloses directional content similarity coefficient) of the first user for the respective one of the second users according to the first number and the second number; 
determining a confidence level ([Abstract], discloses degree of similarity and Para.[0042] discloses a user similarity coefficient or user similarity score) of the first user for each of the second users based on a combination of: 
the support degrees of the first user for the respective one of the second users, and ([Abstract] and Fig. 3A elements 302-308 and 3B, discloses creating a user similarity score for each identified user based on the number of content items consumed by the requesting user and sample user. Para. [0042], discloses that the user similarity score is calculated by the ratio of directional content similarity coefficient to the popularity score); 
a rating similarity (popularity score);
selecting a subset of the confidence levels satisfying a predetermined condition from the determined confidence levels of the first user for the second users, the subset of the confidence levels being associated with a subset of the second users; (Para. [0067], discloses "ranked users in descending order of similarity scores or other metrics". Although there are no set numbers of how many is in one subset, the ranking creates enough distinction between high similarity and low similarity in users.) and 3Application No. 15/929,122 
Reply to Office Action of November 3, 2020determining a recommended media content to be provided to the first user from the media contents that have been rated by the subset of the second users. (Fig. 3A element 328-330 and Para. [0068], discloses "the system may generate a content recommendation for User 1 based at least in part on the content consumption history of User 2". User 1 is the requesting user and User 2 is the sampled user that had the highest user similarity score.)
However, Zhao does not teach a rating value difference between the rating value provided by the first user and the rating value provided by the respective one of the second users corresponding to each of the first number of media contents being within a predetermined rating value difference range; 
a rating similarity representing a degree of similarity between the rating values of the respective one of the second users and the rating values of the first user for a first subset 2Application No. 15/929,122Reply to Office Action of January 29, 2021, and Advisory Action of April 7, 2021of the media contents that have been rated by both the respective one of the second users and the first user;
Amer teaches a rating value difference between the rating value provided by the first user and the rating value provided by the respective one of the second users corresponding to each of the first number of media contents being within a predetermined rating value difference range; (Amer, Para.[0071] discloses a Jaccard distance between items rated similarly within a rating distance of 2 on a 0-5 scale. The rating value difference between User u and User u’ is shown by subtracting the two ratings rating(u, i) – rating(u’, i). It is then being compared to the predetermined rating value difference range which is 2 in this case. If it is in the range, it will be considered in the similarity equation.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Amer’s SYSTEM AND METHOD FOR FINDING UNEXPECTED, BUT RELEVANT CONTENT IN AN INFORMATION RETRIEVAL SYSTEM and Zhao’s Content Recommendation with a motivation to improve relevance of search results by recommendation systems. (Amer Para. [0002]).
However, Zhao and Amer does not teach
a rating similarity representing a degree of similarity between the rating values of the respective one of the second users and the rating values of the first user for a first subset 2Application No. 15/929,122Reply to Office Action of January 29, 2021, and Advisory Action of April 7, 2021of the media contents that have been rated by both the respective one of the second users and the first user;
Lin teaches
a rating similarity representing a degree of similarity between the rating values of the respective one of the second users and the rating values of the first user for a first subset 2Application No. 15/929,122Reply to Office Action of January 29, 2021, and Advisory Action of April 7, 2021of the media contents that have been rated by both the respective one of the second users and the first user (Lin Para.[0037] discloses using the Pearson correlation-coefficient to determine similarity. This equation uses rating values of the first subset of media contents that have been rated by both the first user and second user. The first user is user u and the second user is user u’. User u is compared to the respective user u’ where there is a plurality of u’.);
By using Zhao’s equation for user similarity score and substituting the popularity score with Lin’s similarity equation, the confidence level limitation is meet. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lin’s Cluster-based Scalable Collaborative Filtering in combination with Amer’s SYSTEM AND METHOD FOR FINDING UNEXPECTED, BUT RELEVANT CONTENT IN AN INFORMATION RETRIEVAL SYSTEM and Zhao’s Content Recommendation with a motivation to predict what is a close match to an active user's request for information based on results or ratings of similar requests by like-minded users (Lin Para. [0002]).


Claim 10  is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zhao and Amer, as applied above in Claim 9, further in view of  Neil Duncan Hunt et al. (US Patent 7617127B2) hereinafter Hunt.
Regarding Claim 10, the combination of Zhao, Amer, and Lin teaches The method according to claim 9 and the recommendation degree.
However, Zhao, Amer and Lin do not teach wherein the determining the recommendation degrees comprises: determining an average rating value or a weighted average value of the rating values of one of the second subset of the media contents provided by the subset of the second users.
Hunt teaches determining the recommendation degrees comprises: determining an average rating value or a weighted average value of the rating values of one of the second subset of the media contents provided by the subset of the second users. (Hunt Col. 17 lines 12-15, discloses "In these situations, a weighted average of all reference users 814, who each share at least a rating of one of similar items 812 with the particular user 808 and who have each rated the particular item 806 may be used." The weighted average for item 806 is to predict the rating for first user 808 who has not seen the item. This is a recommendation degree because it creates a predictive rating and based on how high the rating is, it recommends it to the first user. Hunt Col.18 lines 58-63, discloses "the recommendation engine 906 is configured to provide an average rating of the particular item as the estimated rating. When a request for a recommendation for a specific user is received from Web server 902, recommendation engine 906 identifies the set of items with the highest estimated ratings and highest confidence for that user and returns to Web server 902 data that identifies the set of items as recommendations.")
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hunt’s Approach for Estimating User Ratings in combination with Amer’s SYSTEM AND METHOD FOR FINDING UNEXPECTED, BUT RELEVANT CONTENT IN AN INFORMATION RETRIEVAL SYSTEM and Zhao’s Content Recommendation, with a motivation to greater satisfy the user since “a recommendation is more valuable to the user if it is likely that the user would rate the item highly because the user is more likely to be happy with the recommendation” (Hunt Col 10 lines 18-20).

Allowable Subject Matter
Claims 8 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bergh et al. (US Patent 6112186 A) teaches the collaborative filtering based on profiles. 
Busey et al. (US 20160117329 A1) teaches a similarity between users when users play on an app to rate movies and shows. 
Chen Yetong et al. (CN 106484876 A) teaches the confidence formula but with different elements.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA LAO whose telephone number is (571)272-3499.  The examiner can normally be reached on Monday-Friday 9:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARIELA D REYES can be reached on (571)270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANNA LAO/
Examiner, Art Unit 2159                                                                                                                                                                                         
/Mariela Reyes/Supervisory Patent Examiner, Art Unit 2159